HARRIS, C.M., Senior Judge.
Condo was on probation for failing to comply with sex offender reporting requirements. He was instructed that he could not leave the county of his residence, Hernando, without the permission of his probation officer. Condo was given a permit to travel to New Port Richey, Pasco County, for work purposes only. He was also instructed not to violate the law.
Condo was stopped in Pasco County for driving while license suspended and pled to the lesser charge of no valid driver’s license. When asked by the officer why he was in Pasco County, appellant replied that he was visiting family. He testified at the probation hearing that he was going to visit a friend, a friend he considered a brother, to pick up tools. Condo had no authority to be out of Hernando County for any reason other than work. He admitted he was not heading toward home or work at the time he was stopped.
The trial judge found Condo in willful violation of the provision that restricted his travel out of Hernando County for work purposes only and that he violated the law by driving while license suspended and sentenced him to four and one-half years in prison. The record supports the trial judge’s decision.
AFFIRMED.
GRIFFIN and PALMER, JJ., concur.